Citation Nr: 1137558	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL
	
Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to November 1994.  The Veteran also had additional service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) from August 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In March 2010, the Board remanded the claim for a compensable evaluation for headaches for additional development.

In September 2010, the Veteran notified VA that he was withdrawing his video hearing request and notice of disagreement as to the ratings assigned his newly service connected neurological disabilities in the March 2010 rating decision.  Therefore, these issues are not before the Board.  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  

In a July 2010 statement, the Veteran raised a claim of service connection for liver disease including secondary to the medication he takes for his service connected disabilities.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The record also includes assertions by the Veteran that his service-connected disabilities are impacting his job to such an extent that he is fearful of losing his job. The issue of a total disability rating based on unemployability is raised and must be reviewed by the RO in the first instance.


The claim for a compensable rating for headaches is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of entitlement to service connection for right and left knee disorders.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to service-connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to service-connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in an September 2010 statement prior to the promulgation of a decision in the appeal, the Veteran through his representative notified VA that he wanted to withdraw his appeal of the denial of his claims of entitlement to service-connection for right and left knee disorders.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal of the denial of service-connection for a right knee disorder is dismissed.

The appeal of the denial of service-connection for a left knee disorder is dismissed.


REMAND

As to the claim for a compensable rating for headaches, the appeal was remanded in March 2010, in substance, to provide the Veteran with a VA examination to ascertain the severity of his service connected headaches in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches) (2010).  In this regard, the post-remand record shows that the Veteran was thereafter afforded a VA examination in July 2010.  

However, the Board finds that the July 2010 examination inadequate because, while Diagnostic Code 8100 requires that VA rate the claimant's service connection headaches in terms of the frequency of his "characteristic prostrating attacks" and/or "economic inadaptability," the VA examiner did not provide an opinion as to either of these criteria when describing the severity of the appellant's disability.  See 38 C.F.R. § 4.124a.  Therefore, the Board finds that a remand to obtain an addendum to that examination to obtain this information is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In May 2010, the Veteran's representative notified VA that the claimant only receives treatment for his service connected headaches from a Dr. Ainsworth and these records had already been provided to VA.  However, a review of the record on appeal does not reveal any of Dr. Ainsworth's post-2009 treatment records.  Therefore, while the appeal is in remand status, his contemporaneous treatment records that have not as yet been associated with the claims file should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, these issues are REMANDED to the RO for the following actions:

1.  The RO, after obtaining an authorization from the Veteran, should obtain and associate with the claims file all of his post-2009 treatment records from Dr. Ainsworth.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO should obtain an addendum to the July 2010 VA examination by the same examiner if available or another qualified examiner if the July 2010 examiner is not available.  The claims file is to be provided to the examiner for review in connection with the addendum and the addendum should reflect that the examiner reviewed the file.  After a review of the claims file, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's service connected headaches acting alone cause "characteristic prostrating attacks?"

b.  If he does have prostrating attacks, what is the frequency of such: 

I.  Do they average one in 2 months every several months since 1996?

II.  Do they average once a month since 1996?

III.  Are they very frequent "completely prostrating and prolonged attacks" productive of severe economic inadaptability since 1996? 

Note 1:  If the severity of the Veteran's service connected headaches has materially fluctuated since the RO first granted service connection in August 1996, the examiner should attempt to identify the month and year that the change in severity occurred and provide answers to the above questions regarding the frequency of his "characteristic prostrating attacks" for each of the time periods.

Note 2:  In providing answers to the above questions, the examiner should not take into account the adverse symptomatology caused by the Veteran's other service connected and non service connected disabilities including his service connected cervical spine disability.  If it is not possible to make this distinction, the examiner should state so. 

Note 3:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO should thereafter readjudicate the claim for a compensable rating for headaches.  As to the rating claim, such readjudication should take into account whether staged ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

4.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


